Leonard, Judge,
delivered the opinion of the court.
This cause must take the fate of Pearce against Burns, ante, (p. 577,) and be reversed and remanded, on the same grounds; and we refer to the opinion in that case, instead of repeating here what is there said. Both suits arose out of the same transaction, and the principal question in both was, whether the disposition of the property to Martin & Cook, made by Burns & Brother, was an honest transaction, or a mere transfer of the formal title, in order to protect the property for the latter against their creditors. In the former case the attachment against Burns was attempted to be supported on that ground, and in the present suit that we suppose is the ground upon which these defendants, who had in their hands', as commission merchants, the proceeds of the property which had been shipped to them by Martin & Cook, are to be charged as the garnishees of Burns & Brother. If the garnishees have any just claims *586upon the property arising out of their own transactions with Martin & Cook, these, of course, will not be affected by any fraudulent combination between others to which they were not privy; but if, at the time of the garnishment, they held the money for Martin & Cook, who held it in fraudulent trust for Burns & Brother, they must answer for it, we suppose, to the creditors of the latter. Here, however, the facts found are not sufficient to enable us to determine, as a matter of law, that such was the character of the transaction between Martin & Cook and Burns & Brother.
The judgment is therefore reversed, and the cause remanded;
Judge Ryland concurrring.